Exhibit 10.16

LOGO [g3638161.jpg]

 

Exhibit 10.16

SUBLEASE

This Sublease is made as of the 26th day of January, 2012, by and between
PACIFIC INCOME ADVISERS, INC., a Delaware corporation (“Sublandlord”) and
ANWORTH MORTGAGE ASSET CORPORATION, a Maryland corporation (“Subtenant”) with
regard to the following facts.

RECITALS

A. Sublandlord is the tenant under that certain Wilshire Palisades Building
Office Lease (as amended, the “Master Lease”), dated as of April 30, 1987 with
subsequent seven (7) Amendments, with Tele/TAC Associates, a California limited
partnership, original landlord, and EOP-Wilshire Palisades, LLC, a Delaware
limited liability company, successor-in-interest to the original landlord
(collectively, “Landlord”) (a copy of which the most recent Lease Amendment,
Amendment 7 is attached hereto as Exhibit A and by this reference made a part
hereof) concerning approximately 14,600 rentable square feet of office space
(the “Premises”) located on the second (2nd) floor of the building, including
Suites 200A, 200B and 200C and located at 1299 Ocean Avenue,, Santa Monica,
California.

B. Subtenant desires to sublease from Sublandlord a portion of the Premises
consisting of approximately 7,300 rentable square feet of space (which portion
shall be hereafter referred to as the “Subleased Premises”) more particularly
set forth on Exhibit B, attached hereto, and Sublandlord has agreed to sublease
the Subleased Premises to Subtenant upon the terms, covenants and conditions
herein set forth.

AGREEMENT

In consideration of the mutual covenants contained herein, the sufficiency of
which is hereby acknowledged, the parties hereto agree as follows.

1. Sublease. Sublandlord hereby subleases and demises to Subtenant and Subtenant
hereby hires and takes from Sublandlord the Subleased Premises.

2. Term. The term of this Sublease shall commence on July 1, 2012 (the
“Commencement Date”) and shall end, unless sooner terminated as provided in the
Master Lease, on June 30, 2022.

3. Base Rent. Subtenant shall pay Base Rent during the term of this Sublease on
a monthly basis in the amount equal to $35,367.80, which amount shall be
increased by three percent (3%) per annum beginning on July 1, 2013, payable
monthly in advance on the first day of each month. In the event that the term of
this Sublease shall begin or end on a date which is not the first day of a
month, base rent shall be prorated as of such date.

4. Operating Expenses. Subtenant will be responsible for paying its
proportionate share of operating expenses as indicated in the master lease and
based on a 2013 Base Year and any other costs or obligations incurred by
Sublandlord as described in Master Lease.



--------------------------------------------------------------------------------

LOGO [g3638162.jpg]

 

5. Use. Subtenant covenants and agrees to use the Premises in accordance with
the provisions of the Master Lease and for no other purpose and otherwise in
accordance with the terms and conditions of the Master Lease and this Sublease.

6. Master Lease. As applied to this Sublease, the words “Landlord” and “Tenant”
as used in the Master Lease shall be deemed to refer to Sublandlord and
Subtenant hereunder, respectively. Subtenant and this Sublease shall be subject
in all respects to the terms of, and the rights of the Landlord under, the
Master Lease. Except as otherwise expressly provided in Section 7 hereof, the
covenants, agreements, terms, provisions and conditions of the Master Lease
insofar as they relate to the Subleased Premises and insofar as they are not
inconsistent with the terms of this Sublease are made a part of and incorporated
into this Sublease as if recited herein in full, and the rights and obligations
of the Landlord and the Tenant under the Master Lease shall be deemed the rights
and obligations of Sublandlord and Subtenant respectively hereunder and shall be
binding upon and inure to the benefit of Sublandlord and Subtenant respectively.
As between the parties hereto only, in the event of a conflict between the terms
of the Master Lease and the terms of this Sublease, the terms of this Sublease
shall control.

7.

 

Landlord’s Performance Under Master Lease.

7.1 Subtenant recognizes that Sublandlord is not in a position to render any of
the services or to perform any of the obligations required of Sublandlord by the
terms of this Sublease. Therefore, notwithstanding anything to the contrary
contained in this Sublease, Subtenant agrees that performance by Sublandlord of
its obligations hereunder are conditional upon due performance by the Landlord
of its corresponding obligations under the Master Lease and Sublandlord shall
not be liable to Subtenant for any default of the Landlord under the Master
Lease. Subtenant shall not have any claim against Sublandlord by reason of the
Landlord’s failure or refusal to comply with any of the provisions of the Master
Lease unless such failure or refusal is a result of Sublandlord’s act or failure
to act. This Sublease shall remain in full force and effect notwithstanding the
Landlord’s failure or refusal to comply with any such provisions of the Master
Lease and Subtenant shall pay the base rent and additional rent and all other
charges provided for herein without any abatement, deduction or setoff
whatsoever. Subtenant covenants and warrants that it fully understands and
agrees to be subject to and bound by all of the covenants, agreements, terms,
provisions and conditions of the Master Lease, except as modified herein.
Furthermore, Subtenant and Sublandlord further covenant not to take any action
or do or perform any act or fail to perform any act which would result in the
failure or breach of any of the covenants, agreements, terms, provisions or
conditions of the Master Lease on the part of the Tenant thereunder.

7.2 Whenever the consent of Landlord shall be required by, or Landlord shall
fail to perform its obligations under, the Master Lease, Sublandlord agrees to
use its best efforts to obtain, at Subtenant’s sole cost and expense, such
consent and/or performance on behalf of Subtenant.

7.3 Sublandlord represents and warrants to Subtenant that the Master Lease is in
full force and effect, all obligations of both Landlord and Sublandlord
thereunder have been satisfied and Sublessor has neither given nor received a
notice of default pursuant to the Master Lease.



--------------------------------------------------------------------------------

LOGO [g3638163.jpg]

 

7.4 Sublandlord covenants as follows: (i) not to voluntarily terminate the
Master Lease, (ii) not to modify the Master Lease so as to adversely affect
Subtenant’s rights hereunder, and (iii) to take all actions reasonably necessary
to preserve the Master Lease.

8. Variations from Master Lease. The following covenants, agreements, terms,
provisions and conditions of the Master Lease are hereby modified or not
incorporated herein:

8.1 Notwithstanding anything to the contrary set forth in Sections 2 and 3 of
the Master Lease, the term of this Sublease and base rent payable under this
Sublease and the amount of the Security Deposit required of Subtenant shall be
as set forth in Sections 2 and 3 above.

8.2 The parties hereto represent and warrant to each other that neither party
dealt with any broker or finder connection with the consummation of this
Sublease and each party agrees to indemnify, hold and save the other party
harmless from and against any and all claims for brokerage commissions or
finder’s fees arising out of either of their acts in connection with this
Sublease. The provisions of this Section 7.2 shall survive the expiration or
earlier termination of this Sublease.

8.3 Notwithstanding anything contained in the Master Lease to the contrary, as
between Sublandlord and Subtenant only, all insurance proceeds or condemnation
awards received by Sublandlord under the Master Lease shall be deemed to be the
property of Sublandlord.

8.4 Any notice which mayor shall be given by either party hereunder shall be
either delivered personally or sent by certified mail, return receipt requested,
addressed to the party for whom it is intended at the Subleased Premises (if to
the Subtenant), or to Premises (if to the Sublandlord), or to such other address
as may have been designated in a notice given in accordance with the provisions
of this Section 7.4.

8.5

 

All amounts payable hereunder by Subtenant shall be payable directly to
Sublandlord.

8.6

 

Sublandlord shall deliver the Subleased Premises to Subtenant in its current “as
is” condition.

8.7 Subtenant shall not be required to remove any improvements located in the
Subleased Premises upon the expiration of the term hereof.

9. Indemnity. Subtenant hereby agrees to indemnify and hold Sublandlord harmless
from and against any and all claims, losses and damages, including, without
limitation, reasonable attorneys’ fees and disbursements, which may at any time
be asserted against Sublandlord by (a) the Landlord for failure of Subtenant to
perform any of the covenants, agreements, terms, provisions or conditions
contained in the Master Lease which by reason of the provisions of this Sublease
Subtenant is obligated to perform, or (b) any person by reason of Subtenant’s
use and/or occupancy of the Subleased Premises. The provisions of this Section 8



--------------------------------------------------------------------------------

LOGO [g3638164.jpg]

 

shall survive the expiration or earlier termination of the Master Lease and/or
this Sublease, except to the extent any of the foregoing is caused or by the
negligence of Sublandlord.

10. Cancellation of Master Lease. In the event of the cancellation or
termination of the Master Lease for any reason whatsoever or of the involuntary
surrender of the Master Lease by operation of law prior to the expiration date
of this Sublease, Subtenant agrees to make full and complete attornment to the
Landlord under the Master Lease for the balance of the term of this Sublease and
upon the then executory terms hereof at the option of the Landlord at any time
during Subtenant’s occupancy of the Premises, which attornment shall be
evidenced by an agreement in form and substance reasonably satisfactory to the
Landlord. Subtenant agrees to execute and deliver such an agreement at any time
within ten (10) business days after request of the Landlord, and Subtenant
waives the provisions of any law now or hereafter in effect which may give
Subtenant any right of election to terminate this Sublease or to surrender
possession of the Subleased Premises in the event any proceeding is brought by
the Landlord under the Master Lease to terminate the Master Lease.

11. Certificates. Each party hereto shall at any time and from time to time as
requested by the other party upon not less than ten (10) days prior written
notice, execute, acknowledge and deliver to the other party, a statement in
writing certifying that this Sublease is unmodified and in full force and effect
(or if there have been modifications that the same is in full force and effect
as modified and stating the modifications, if any) certifying the dates to which
rent and any other charges have been paid and stating whether or not, to the
knowledge of the person signing the certificate, that the other party is not in
default beyond any applicable grace period provided herein in performance of any
of its obligations under this Sublease, and if so, specifying each such default
of which the signer may have knowledge, it being intended that any such
statement delivered pursuant hereto may be relied upon by others with whom the
party requesting such certificate may be dealing.

12. Assignment or Subletting. Subject further to all of the rights of the
Landlord under the Master Lease and the restrictions contained in the Master
Lease, Subtenant shall not be entitled to assign this Sublease or to sublet all
or any portion of the Premises without the prior written consent of Sublandlord,
which consent may be withheld by Sublandlord in its sole discretion.

13. Severability. If any term or provision of this Sublease or the application
thereof to any person or circumstances shall, to any extent, be invalid and
unenforceable, the remainder of this Sublease or the application of such term or
provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby and each term or
provision of this Sublease shall be valid and be enforced to the fullest extent
permitted by law.

14. Entire Agreement; Waiver. This Sublease contains the entire agreement
between the parties hereto and shall be binding upon and inure to the benefit of
their respective heirs, representatives, successors and permitted assigns. Any
agreement hereinafter made shall be ineffective to change, modify, waive,
release, discharge, terminate or effect an abandonment hereof, in whole or in
part, unless such agreement is in writing and signed by the parties hereto.



--------------------------------------------------------------------------------

LOGO [g3638165.jpg]

 

15. Captions and Definitions. Captions to the Sections in this Sublease are
included for convenience only and are not intended and shall not be deemed to
modify or explain any of the terms of this Sublease.

16. Further Assurances. The parties hereto agree that each of them, upon the
request of the other party, shall execute and deliver, in recordable form if
necessary, such further documents, instruments or agreements and shall take such
further action that may be necessary or appropriate to effectuate the purposes
of this Sublease.

17. Governing Law. This Sublease shall be governed by and in all respects
construed in accordance with the internal laws of the State of California.

IN WITNESS WHEREOF, the parties hereto have caused this Sublease to be executed
as of the day and year first above written.

“Sublandlord”

PACIFIC INCOME ADVISERS, INC., a Delaware corporation

By:

Print Name: Lloyd McAdams

Print Title: Chairman, Chief Investment Officer

“Subtenant”

ANWORTH MORTGAGE ASSET CORPORATION, a Maryland corporation

By:

Print Name: Thad M. Brown

Print Title: Chief Financial Officer